Citation Nr: 1201589	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial compensable evaluation for chondromalacia of the right knee.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared for a Travel Board hearing in October 2011.

The Veteran's appeal also initially included the issue of entitlement to service connection for anxiety reaction, but service connection for generalized anxiety disorder was subsequently granted in an April 2008 rating decision.  This matter is accordingly no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In view of the Veteran's October 2011 hearing testimony, the Board finds that additional development is warranted for several reasons.

First, the Veteran confirmed during the hearing that he had recently applied for Social Security Administration (SSA) disability benefits.  The record does not reflect that efforts have been made to obtain corresponding medical records.  Such efforts are required, pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

Second, the Veteran reported continued VA treatment, including right knee steroid injections, during his hearing.  The most recent VA treatment reports contained in the claims file date from February 2009 (other than an apparently incomplete psychiatry note from April 2010).  The Veteran's treatment has been through the South Texas VA Health Care System (HCS), and further efforts should be made to obtain treatment records dated since February 2009.

Third, the Veteran's representative stated during the hearing that the Veteran's current course of steroid injections reflected that his disability had worsened.  Given that the last VA examination of the right knee was conducted in December 2008, more than three years ago, the Board finds that a further VA examination is "necessary" pursuant to 38 C.F.R. § 3.159(c)(4) and VAOPGCPREC 11-95 (April 7, 1995).

Finally, the Veteran testified that he was presently unemployed during his hearing and also indicated that his service-connected anxiety disorder was a factor addressed in his SSA application.  In this regard, the Board notes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  The Board thus finds that the appeal should be expanded to include TDIU.  As this issue has not been subject to notification, development, or adjudication at the RO level as of yet, however, such action must be taken on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim.  This letter must further contain a full description of VA's practices in assigning disability evaluations and effective dates for those evaluations.

2.  SSA must be contacted, and all medical and administrative records corresponding to the Veteran's application for SSA disability benefits must be requested.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

3.  The South Texas VA HCS must be contacted, and all records of medical treatment dated since February 2009 must be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

4.  Then, the Veteran must be afforded a VA orthopedic examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected right knee chondromalacia.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner should be performed, and x-rays of the right knee are requested.  Range of motion studies must be performed, and the examiner is requested to provide information as to the presence and extent of any painful motion (including the point at which pain begins), functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner must also comment on whether the current disability is productive of ankylosis, instability, and semilunar cartilage involvement, with the severity of any such findings described.  Importantly, the examiner must address whether the examination and the medical findings of record (e.g., x-rays from the December 2008 VA examination) confirm arthritis of the right knee.

Finally, the examiner must address whether the right knee disability, along with the Veteran's service-connected generalized anxiety disorder and hemorrhoids, preclude him from securing and following a substantially gainful occupation.

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claim for an initial compensable evaluation for chondromalacia of the right knee must be readjudicated.  Consideration should be given as to whether separate evaluations are warranted for instability and arthritis of the right knee.  The Veteran's TDIU claim, raised by the record and now part of the present appeal pursuant to Rice, must also be adjudicated.  If the determination of either claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


